EXHIBIT Execution Copy PARTICIPATION AGREEMENT THIS PARTICIPATION AGREEMENT, among Carrizo (Marcellus) LLC, a Delaware limited liability company (“Carrizo”), Carrizo Oil & Gas, Inc., a Texas corporation (“COGI” and, together with Carrizo, the “Carrizo Parties”), Avista Capital Partners II, L.P., a Delaware limited partnership (“Avista”), and ACP II Marcellus LLC, a Delaware limited liability company (“Investor LLC” and, together with Avista, the “Avista Parties”), is entered into this 3rd day of November, 2008 (the “Execution Date”), effective as of the 1st day of August, 2008 (except as otherwise expressly provided herein) (the “Effective Date”).In this Agreement, Carrizo, COGI, Avista and Investor LLC are collectively referred to as the “Parties” and each as a “Party.” RECITALS: A.The Carrizo Parties and Investor LLC have agreed to dedicate their respective interests in certain Oil and Gas Interests for the mutual benefit of Carrizo and Investor LLC. B.COGI and Investor LLC are parties to that certain Agreement, dated as of August 1, 2008 (the “Land Bank Agreement”), whereby, among other things, COGI agreed to act as Investor LLC’s agent with respect to the acquisition of oil, gas and mineral interests/leases in the geologic play area commonly known as the Marcellus Shale in Maryland, New York, Pennsylvania, Virginia and West Virginia (the “Designated Area”), and Investor LLC agreed to purchase such leases for a total consideration not to exceed, in any event, Thirty Million Dollars ($30,000,000) in the aggregate. C.Concurrently with the execution hereof, Carrizo and Investor LLC are entering into that certain Operating Agreement, effective as of the Effective Date (the “Operating Agreement”), which governs, to the extent not otherwise provided in this Agreement, the joint operation of the Properties and memorializes the agreement between Carrizo and Investor LLC to share certain revenues and expenses related to the exploration, development and operation of such dedicated Oil and Gas Interests. D.Concurrently with the execution hereof, Carrizo Marcellus Holding Inc., a Delaware corporation and wholly owned Subsidiary of COGI (“Carrizo Holding”), ACP II AMS LP, a Delaware limited partnership and wholly owned Subsidiary of Avista (“ACP II”), and ACP II AMS (Offshore) LP, a Delaware limited partnership and wholly owned Subsidiary of Avista (“ACP II Offshore”), are entering into that certain Amended and Restated Limited
